Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 13-15, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite. Regarding claims 4, 6, 13 and 19, the claims use the acronym “SFA” without it being spelled out, which results in it being unclear what the acronym stands for. As such the claims 4, 13 and 19 are found be indefinite. In addition, as claim 5-7 has dependency back to claim 4 and as a result they are also found to be indefinite. Claim 14-15 has dependency back to claim 13 and as a result are also found to be indefinite. Claim 20 depends on 19 so it too is found to be indefinite.
Regarding claims 8, 9 and 16, the claims use the acronym “TS material” without spelling out what the “TS” stands for, which results in it being unclear what the acronym means. As such the claims 8, 9 and 16 are found be indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavizzari et al. (“A New Transient Model for Recovery and Relaxation Oscillations in Phase-Change Memories” – hereinafter referred to as Simone).

In regards to claim 1, Simone discloses an artificial neuron device comprising: a first resistor connected between an input terminal and a first node; (Simone fig. 6 shows a first resistor, RL, between input, VA, and a first node P) a capacitor connected between the first node and a ground terminal; (Simone fig. 6 shows a Capacitor, C, between a first node, P, and the ground) an ovonic threshold switch connected between the first node and a second node, the ovonic threshold switch generating a change in spike current; (Simone fig. 6 shows a phase change material, wherein an ovonic threshold switch is a type of phase change material (PCM), between a first node, P, and the second node. The second node is the not shown in the figure but it is the point wherein the PCM is connected to the resistor) and a second resistor connected between the second node and the ground terminal. (Simone fig. 6 shows a second resistor, RS, between the second node and the ground.)


In regards to claim 2, Simone discloses the artificial neuron device of claim 1, wherein, when an input voltage of a constant level is applied to the input terminal according to time, a membrane potential occurs at the first node and a spike current flows through the second node.  (Simone page 1838 right column 2nd paragraph teaches wherein the PCM changes from an off state (high resistivity) to an on state (high conductivity) based on applied voltage and current, this would a creating a membrane potential at the first node and generating a spike to the second node.)


In regards to claim 10, Simone discloses the artificial neuron device of claim 1, wherein the threshold switch has an on-resistance state or an off-resistance state depending on a threshold voltage (Vth), a holding voltage (Vh), and a previous resistance state.  (Simone page 1838 right column 2nd paragraph teaches threshold switching, wherein the PCM goes form off state (high resistivity) to an On state (high conductivity)  when the voltage is above the threshold and holding voltage.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lavizzari et al. (“A New Transient Model for Recovery and Relaxation Oscillations in Phase-Change Memories” – hereinafter referred to as Simone) and further in view of Ravi et al. (WO 2019/117965 A1 – hereinafter referred to as Ravi).

In regards to claim 8, Simone the artificial neuron device of claim 1, but fails to explicitly disclose wherein the ovonic threshold switch includes a top electrode, a TS material, and a bottom electrode; and the TS material includes an oxide including at least one of Nb, Ta, and V.  

Ravi discloses wherein the ovonic threshold switch includes a top electrode, a TS material, and a bottom electrode; and the TS material includes an oxide including at least one of Nb, Ta, and V.  (Ravi page 4 lines 19-27 cites “In one embodiment, the bilayer selector element may comprise a first material layer and a second material layer between a bottom electrode and a top electrode. One of the first or second material layers or may comprise PN junction (P-i-N) diodes, in silicon or germanium, oxide-based diodes such as Hf02, A1203, Ti02, Ta205, and the like sandwiched between metals (e.g. TiN/Ta205/TiN, Ni/Ti02/Ni , Pt/IZO/CoO/Pt/TiN or Pt/Hf02/Zr02/TiN), silver-doped or copper-doped oxide such as Si02 or Hf02 & Zr02, vanadium (V) oxide, Ovonic threshold switching (OTS) or multicomponent chalcogenides, or a niobium oxide (NbxOy) in one embodiment. In one embodiment, the other of the first or second material layers or may comprise an IMT material or a semiconducting material layer.” This teaches an Ovonic threshold switch with top and bottom electrodes with oxide base Ta.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simone with that of Ravi in order to use ovonic threshold switch with top electrode, bottom electrode, and TS material as both reference deal with the use of phase change materials and its known that ovonic switches have a top and bottom electrode with the amorphous material between them that allows for the quick change states between on and off states.


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lavizzari et al. (“A New Transient Model for Recovery and Relaxation Oscillations in Phase-Change Memories” – hereinafter referred to as Simone) and further in view of Velea et al. (“Te-based Chalcogenide Materials for Selector Applications” – hereinafter referred to as Velea).

In regards to claim 9, Simone disclose the artificial neuron device of claim 1, but fails to discloses wherein the ovonic threshold switch includes a top electrode, a TS material, and a bottom electrode; and the TS material includes a compound including at least one of Se and Te, and at least one of Si, Ge, and As.  
	Velea discloses the artificial neuron device of claim 1, but fails to discloses wherein the ovonic threshold switch includes a top electrode, a TS material, and a bottom electrode; and the TS material includes a compound including at least one of Se and Te, and at least one of Si, Ge, and As.  (Velea page 9, experimental section, discloses a top electrode, bottom electrode, TS material and the compound including Ge, Si and Te. Also, the abstract teaches ovonic threshold switches.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simone with that of Velea in order to use ovonic threshold switch with top electrode, bottom electrode, and TS material as both reference deal with the use of phase change materials and its known that ovonic switches have a top and bottom electrode with the amorphous material between them that allows for the quick change states between on and off states.



Claims 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuma et al. – (“Stochastic Phase-Change neurons” – hereinafter referred to as Tuma) and in further view of Lavizzari et al. (“A New Transient Model for Recovery and Relaxation Oscillations in Phase-Change Memories” – hereinafter referred to as Simone). 

In regards to claim 11, Tuma discloses an artificial neuron chip comprising: first and second artificial neuron devices  and an artificial synapse transmitting an electric signal generated at the first artificial neuron to the second artificial neuron device, (Tuma figure 1 shows an artificial neuron and states “ Artificial neuron based on a phase-change device, with an array of plastic synapses at its input. Schematic of an artificial neuron that consists of the input (dendrites), the soma (which comprises the neuronal membrane and the spike event generation mechanism) and the output (axon). The dendrites may be connected to plastic synapses interfacing the neuron with other neurons in a network.” This teaches a first and second artificial neuron device and an artificial synapse device as it says the dendrites connect to synapse which interface to other neurons. Also, in figure 1 is clear that output spikes are generated and sent to the other neurons.)
However Tuma fails to disclose wherein, the first artificial neuron device includes: a first resistor connected between an input terminal and a first node; a capacitor connected between the first node and a ground terminal; a threshold switch connected between the first node and a second node; and a second resistor connected between the second node and the ground terminal, wherein, when an input voltage of a constant level is applied to the input terminal according to time, a membrane potential occurs at the first node and a spike current flowing through the second node is provided as the electric signal to the artificial synapse.  
Simon discloses a first artificial neuron device comprising: a first resistor connected between an input terminal and a first node; (Simone fig. 6 shows a first resistor, RL, between input, VA, and a first node P) a capacitor connected between the first node and a ground terminal; (Simone fig. 6 shows a Capacitor, C, between a first node, P, and the ground) a threshold switch connected between the first node and a second node, (Simone fig. 6 shows a phase change material, wherein this is the threshold switch, between a first node, P, and the second node. The second node is the not shown in the figure but it is the point wherein the PCM is connected to the resistor) and a second resistor connected between the second node and the ground terminal, (Simone fig. 6 shows a second resistor, RS, between the second node and the ground.) wherein, when an input voltage of a constant level is applied to the input terminal according to time, a membrane potential occurs at the first node and a spike current flows through the second node is provided as the electrical signal to the artificial synapse.  (Simone page 1838 right column 2nd paragraph teaches wherein the PCM changes from an off state (high resistivity) to an on state (high conductivity) based on applied voltage and current, this would a creating a membrane potential at the first node and generating a spike to the second node, wherein that spike is passed to other neurons.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tuma with that of Simone in order to allow for creating a system using artificial neurons that utilize phase change materials as both references deal with the use of phase change materials and it provides the benefits of being able to phase change materials mimicking biological neurons and have fast changing speeds that’s are reversible.

In regards to claim 16, Tuma in view of Simone disclose the artificial neuron chip of claim 11, wherein the threshold switch includes a top electrode, a TS material, and a bottom electrode; and the TS material includes an oxide including at least one of Nb, Ta, and V or a compound including at least one of Se and Te and at least one of Si, Ge, and As.  (Tuma figure 1 teaches Top electrode and bottom electrode with phase change material between. Also, page 700 left column first paragraph teaches “The phase-change material was doped Ge2Sb2Te5.” This teaches at least one TE and at least one Ge.)

In regards to claim 17, Tuma in view of Simone discloses a user apparatus comprising: an artificial neuron chip of claim 11 (see claim 11) ; a control unit controlling an operation of the artificial neuron chip; and a power source unit providing power to the artificial neuron chip and the control unit.  (Tuma page 700 experimental details teaches the use of an agilent 81150A pulse generator that was used to generate voltage pulse so it was the power source and also disclose custom-built control electronics and customer written C# software for controlling the system.)

Allowable Subject Matter
Claims 3-7, 12-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127